Citation Nr: 1535688	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  10-45 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1983 to November 1986 and from September 1990 to May 1991. Veteran also had three years, seven months and 17 days of inactive service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen the claim of service connection for claimed hypertension.

In February 2012 the Board reopened the claim for service connection for hypertension and this matter was remanded for further development. A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order. See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). The Board finds that there was substantial compliance with the February 2012 remand directives.
 
Review of the Veteran's paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDINGS OF FACT

1.  The record reflects evidence of in service elevated blood pressure, but no diagnosis of hypertension in service or within one year of service separation.  

2.  The Veteran's diagnosed hypertension is not etiologically related to service.  

3.  The Veteran's hypertension is not shown to be due to, or otherwise permanently worsened by his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met. 38 U.S.C.A §§ 1101, 1110, 1131(West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014). VA provided adequate notice in a letter sent to the Veteran in April 2012. 

VA also has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Service personnel, service treatment and VA treatment records as well as private treatment records have been obtained. The Veteran confirmed that he had no further pertinent evidence. See Veteran's VA Form 21-4138 dated May 10, 2012. The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  

VA afforded the Veteran a VA examination in May 2012 and opinions were obtained in both May and June 2012. The resulting reports (taken together) describe the Veteran's hypertension, take into consideration the relevant history, address the various theories of entitlement that have been raised, and provide an adequate rationale for the conclusions reached. The VA examiner also reviewed the claims file and considered the lay statements. The Board finds that this examination and medical opinions are adequate for adjudication purposes. Additional explanation is appropriately found in the merits section of the instant document. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.   

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as hypertension (cardiovascular disorders), are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
  
Service connection can be granted for a disability that is aggravated by a service-connected disability.  Compensation can be paid for any additional impairment resulting from the service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Except as provided in 38 C.F.R. § 3.300(c) (claims for secondary service connection based on the effects of tobacco products received after June 9, 1998), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level."  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 (2014).   

Analysis

All blood pressure measurements are expressed as systolic divided by diastolic pressure in units of millimeters of mercury (mmHg).  For the purposes of the regulation section for rating the disease, the term hypertension means that the diastolic blood pressure is predominantly 90, or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160, or greater with a diastolic pressure of less than 90. 38 C.F.R. § 4.104 , Diagnostic Code 7101, Note 1.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. Id.

Direct Service Connection

The Veteran has a current diagnosis of hypertension. See VA medical examination dated May 2012.  He contends that this disability had its onset during his  military service, or in the alternative, caused by his service-connected disabilities. The Veteran states that "throughout [his] military service, [he] had elevated blood pressure readings." See Veteran's VA Form 21-4138 dated June 2009. He also states that, the "issue of high blood pressure always accompanied [his] chronic back pain." See Veteran's statement dated October 18, 2005. The Veteran further asserts, through a submitted article, that his PTSD contributed to his hypertension as a result of its effects on the heart. See representative written brief presentation dated January 25, 2012, stating (""studies have found that compared to those without PTSD, people with PTSD are more likely to experience a number of physical health problems" to include heart-related problems and disease.").

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the Veteran was note diagnosed as having hypertension during service; did not experience chronic symptoms of hypertension during service; did not experience continuous symptoms of hypertension in the years after service; and hypertension was not manifested to a degree of ten percent within one year of service separation to meet any of the presumptive service connection criteria.  38 C.F.R. §§ 3.303(b), 3.309(a). 

On the question of in-service incurrence or aggravation of a disease or injury, service treatment records (STRs) are silent with respect to a diagnosis of hypertension.  There is evidence of elevated readings.  Citing to blood pressure (BP) readings recorded in service, the Veteran argues that the initial manifestations of his hypertension were shown, and that a diagnosis of hypertension should have been made. 

A review of the Veteran's STRs reveals that he did have elevated BP readings on occasion. STRs show that Veteran had BP readings of 178/99 in January 1986 and 128/90 in August 1986. In April 1986 a BP check revealed readings of 150/98 and 140/88. The Veteran's September 1986 separation exam recorded a BP reading of 120/82.  Moreover, on March 18, 1989 the Veteran's re-enlistment examination recorded a BP reading of 130/80. During this same examination the Veteran was specifically asked if he had high or low blood pressure and he indicated "No". Finally the Veteran's Desert Storm demobilization examination noted his BP as 138/86. See Report of Medical History dated April 22, 1991. The Board notes that the Veteran informed the examiner that he had high BP. Specifically, the Veteran stated that "I was informed my [BP] was high." The Veteran also indicated that he was not taking any medication. A diagnosis of hypertension was not made at the September exam. There is no indication that the examining physician requested that further tests should be taken, or treatment should have been given.  In sum, the Veteran's extensive service treatment records never establish a diagnosis of hypertension.  

The May 2012 VA examination was conducted as the result of the Board's February 2012 remand. The purpose of the exam was to obtain an opinion as to whether or not the Veteran's hypertension was related to active service, or proximately due to, or aggravated by his service connected disabilities of lumbar spine DJD, cervical spine DJD and or PTSD.

In regard to direct service connection, the VA examiner opined that the Veteran's hypertension was "less likely as not related to elevated BP shown during active duty." The examiner explains that the occasional nature of the Veteran's high BP does not match the characteristics associated with hypertension. Specifically, the examiner clarified that the "diagnosis of hypertension is associated with persistent elevation in BP [and that the] STRs [only] show the veteran had elevated BP readings from time to time." (emphasis added). The Veteran's BP readings therefore did not categorize him as hypertensive. 

Furthermore, the examiner noted that the Veteran's high BP was "usually associated with some stress such as pain" and that "[p]ain or stress [can] cause transient elevations in BP." The examiner then explained that, as is the case here, if the BP "normalizes when the pain resolves, then this is not consistent with the diagnosis of hypertension." 

Ultimately, after reviewing the entire claims file, exam results and speaking with the Veteran the examiner determined conclusively that the Veteran did not have hypertension in service.  The examiner makes clear that his decision takes into account the Veteran's occasional elevated BP readings in service, their transient nature and the Veteran's lack of a diagnosis of hypertension. As will be discussed below the examiner also gave an opinion as to the Veteran's contentions that his hypertension was secondary to his service connected disabilities. 

The Board finds the May 2012 VA evaluation report to be highly probative, and to have great evidentiary weight as the opinion reflects a comprehensive evaluation of the Veteran. As discussed above, the VA examiner considered the Veteran's treatment history, interviewed the Veteran, and reviewed the results of hypertension testing including service treatment records before rendering the assessment and diagnosis.  The VA examiner specifically addressed whether the Veteran's hypertension began in service.  Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case. 22 Vet. App. 295 (2008). The Board finds that all of these factors have been satisfied.

Due consideration has been given to the Veteran's lay assertion that the initial manifestations of this hypertension occurred during active service. However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, cardiovascular disorders, including hypertension, fall outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). Hypertension is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that testing and other specific findings is needed to properly assess and diagnose the disorder. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

Indeed, there is simply no indication that the Veteran is competent to provide an opinion that the BP readings recorded in service constitute a diagnosis of hypertension or the initial manifestations of hypertension. The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating cardiovascular disorders. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012). Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value. Thus, despite his argument to the contrary, the most probative evidence of record fails to establish a diagnosis of hypertension in service.  

On the question of whether the Veteran hypertension manifested since one year of his discharge from service in May 1991, the Board finds that it did not.  The Veteran never received a diagnosis for hypertension within one year of his service separation.  Moreover, no documentation of treatment during the presumptive period has ever been incorporated into the record.  Additionally, the probative medical evidence of record shows the first medical determination of hypertension is not noted until October 2001 in an active problem list.  The first official record of a medical impression of hypertension is found in a June 9, 2004 treatment medical record.  Importantly, both of these dates are at least ten years after service separation, making them well beyond the presumptive one year period ascribed to chronic diseases. See, 38 C.F.R. §§ 3.303(b), 3.309(a). Maxson v. Gober, states evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim. 230 F.3d 1330 (Fed. Cir. 2000). The Board therefore finds that the Veteran's hypertension did not become manifest to a degree of 10 percent or more within one year after the date of separation from service. 

On the question of whether the Veteran has displayed the continuity of symptomatology necessary to establish a chronic condition under the provisions of 38 C.F.R. §3.303(b) the Board finds he does not. The Veteran's STRs again do not reflect a diagnosis of hypertension prior to separation; and, as stated above, the 2012 VA examiner did not find hypertension to have had its onset in service. The Veteran's post service treatment records reflect that he sought treatment for elevated BP on a number of occasions after service, but a diagnosis of hypertension was not made until about 2004. It is true that the Veteran filed his initial claim for service connection for high blood pressure in June 1991. However, this filing came two months after the Veteran's separation exam, which did not diagnose him with hypertension.  Furthermore, the Veteran has not described any symptomatology which he may be able to identify with his own senses that may be considered outward manifestations of hypertension.  By contrast, a 2012 VA examiner has determined that there was no correlation between the elevated BP readings recorded in service and his post-service diagnosis of hypertension.  The 1993 VA examiner, who evaluated the Veteran's initial claim for hypertension, did not diagnose the Veteran with hypertension. This original claim was denied as the Veteran was found not to have a current disability.  Continuity of symptomatology is not demonstrated.  

The Board notes that on two separate occasions during the 1990s the Veteran was determined to have had a history of hypertension. Both of these instances occurred outside of the year presumptive period,  However, their vague reference to the Veteran having a history of hypertension must be examined.  In that regard, the first mention of a history of hypertension was in the Veteran's May 1993 VA medical examination for a compensation claim. Here the examiner noted that the Veteran's BP was normal with readings of sitting 130/88, recumbent 134/90 and standing 130/90. The Veteran was not diagnosed with currently having hypertension. However, the examiner noted that the cardio-vascular system was negative with the exception that the "Veteran states his BP has been found somewhat elevated at times for the past 8-10 years. At one time in the past he was on medication which he took for several years. He has had no BP medication for the past few years." (emphasis added). The examiner then stated that the Veteran had "occasional headaches, but [gave] no history of chest pain or dyspnea" and his heart rate was normal. With no further discussion the examiner concludes the examination by diagnosing a history of hypertension. 

Similarly, the second notation of the Veteran having a history of hypertension is in the Veteran's January 1997 Gulf War examination. The examiner here notes that the Veteran has a history of labile hypertension which was untreated. Specifically, under the history portions of the exam labelled adult illnesses and cardiovascular, the examiner notes that the Veteran has a history of labile hypertension. Finally, in the impression section the examiner concludes that the Veteran has a history of hypertension. 

The Board finds both of these determinations to lack significant probative value. Neither of these notations are qualified with an indication as to where the statements are derived.  Neither examiner clearly indicates whether he is noting what was told to them by the Veteran, or whether they were making a clinical determination. Additionally, neither diagnosis of a history of hypertension is supported with an explanation. Furthermore, a finding by either physician that the Veteran had a history of hypertension is simply not supported by the evidence of record. As discussed above, there no mention in the STRs of the Veteran ever being diagnosed with, or receiving treatment for, hypertension and post-service medical evidence does not show a diagnosis of hypertension until 2004.

Moreover, neither examiner diagnosed the Veteran as having hypertension. Therefore as the weight of the evidence demonstrates no hypertension during service, such a statement purporting to show a history of hypertension would be speculative as it would necessarily be based on an inaccurate factual assumption that hypertension occurred during service.  Further, the Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

Lastly, as to whether there is a nexus between the Veteran's current disability and his active duty, the Board finds there is not.  The Veteran is not competent to render a diagnosis or give an opinion as to medical causation, therefore the Board turns to the remainder of the record to determine nexus.  A review of the STRs shows that the Veteran did not receive treatment for hypertension during service, and his current medical records do not indicate that his hypertension is related to his active duty. Additionally, the credible and probative 2012 VA examination clearly concluded that the Veteran's current hypertension did not relate to service. Therefore, the Veteran fails to establish a nexus between his hypertension and service.  

 Secondary Service Connection  

Veteran was awarded service connection for PTSD, effective July 1997, lumbar spine DJD, effective June 1991, and cervical spine DJD effective May 2003.  As stated above the Veteran has a current diagnosis of hypertension. With that in mind, the Veteran may establish secondary service connection by showing that his hypertension was proximately due to or aggravated by his serviced connected diseases. 

In his addendum to the May 2012 VA medical examination the examiner addressed in detail the Veteran's arguments for secondary service. See June 2012 addendum. After considering the entire medical record including lay and physician statements the examiner concluded that none of these conditions are currently medically linked to hypertension. In response to all the evidence reviewed the examiner stated that it "is less likely as not that the Veteran's hypertension is caused or aggravated by the Veteran's service connected PTSD, lumbar or cervical spine conditions." His rationale was that "[m]edical literature does not support PTSD or degenerative disease of the spine as direct cause of hypertension." 

The examiner also spoke to the Veteran's previous statements that high BP followed his back pain, or in essence was aggravated by his back pain. The examiner stated that although the "etiology of hypertension in the vast majority of cases is unknown...[s]tress/anxiety and pain is known to cause transient elevation in BP, but not the persistent elevation seen in people who have hypertension." (emphasis added).  Here the examiner indicates that the transient elevations of BP, potentially caused by the Veteran's service connected disabilities, were still not persistently elevated enough to be considered hypertension. As discussed above the Board finds the May 2012 VA examination and the June 2012 addendum opinion to be adequate and its opinion highly probative.

The Veteran has submitted both medical treaties and statements in this case. However, upon review of that evidence, the Board finds the June 2012 VA examiner's addendum comparatively more probative and persuasive than this contradicting evidence. The reasoning being that the VA exam is based upon a complete review of the Veteran's claims file, a current examination of the Veteran, and supported by detailed rationale. In rendering the opinion, the VA examiner considered the Veteran's belief that he had hypertension as a result of his other service connected disabilities. Additionally, the VA examiner's opinion reflects access to the findings from the Veteran's treating physician and submitted internet articles as well as lay statements of record. Because the VA examiner reviewed the claims file he was able to fully address the salient question as to whether there was any etiologically relationship between the Veteran's hypertension and his other service connected disabilities.

In regards to the evidence presented, the Veteran submitted two supplementary documents to substantiate his claim for secondary service connection. Specifically a letter prepared by his primary care physician Dr. P.V., M.D. and a January 2010 internet article written by Dr. Matthew Tull, PhD. 

Taking the pieces of evidence in turn, Dr. V.'s letter states that "Veteran's chronic pain is possibly contributing to his [hypertension] although it is possible that [hypertension] can be primary." See letter dated December 2008 (emphasis added).  The letter is not persuasive as it merely points out the hypertension could be worsened by the pain, or not. As Dr. V.'s statement is couched in speculative terms the Board does not find this piece of evidence to be probative. The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim. See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (physician's comment couched in terms of "may or may not" was held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may" have had pertinent symptoms also implied "may or may not", and was deemed speculative).  Dr. V.'s opinion is also fairly cursory in that it failed to explain what evidence in the Veteran's medical history supported her conclusion, and did not reference any clinical data or other evidence as rationale for her opinion. See Bloom v. West, 12 Vet. App. 1985 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."). The opinion of Dr. V. is therefore given no probative weight. 

Concerning, the internet article written by Dr. Matthew Tull, PhD., the Board does not find this piece of evidence very persuasive. The article was submitted in support of the Veteran's claim and suggests an etiological relationship between hypertension and various other disorders. However the article does not specifically relate the Veteran's PTSD to his hypertension. The article noted that people with PTSD are more likely than those who do not have it to experience various health problems that include heart-related/ problems and diseases. See PTSD and Physical Health article dated January 25, 2010.  As a lay person, relying on a generic medical treatise, the Veteran is not qualified to render a medical opinion as to the etiology of his claimed hypertension or its relation to his PTSD. See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995). The document supplied by the Veteran simply provides speculative generic statements and it does not address the specific facts of the Veteran's case. As a result, the aforementioned article lacks probative value in the consideration of the Veteran's claim.

Therefore, after weighing all the evidence, the Board finds greater probative value in the May and June 2012 VA examiner's opinions. In light of the other evidence of record, this negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position. Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995). The medical opinion from the treating physician, and the article have little to no probative weight in the face of the remaining evidentiary record.  

Consideration has been given to the Veteran's personal assertion that his hypertension is proximately due to his aforementioned service connected disabilities. As previously discussed though lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of hypertension, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). Additionally, as determined before the record does not demonstrate that the Veteran has special training or acquired any medical expertise in evaluating cardiovascular disorder such as hypertension. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012). Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, or lumbar or cervical DJD. In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 , a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The claim is denied.


ORDER

Service connection for hypertension is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


